Citation Nr: 1542605	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty with honorable service from July 6, 1972 to August 21, 1980, and with dishonorable service for VA purposes from August 22, 1980 to May 7, 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the course of the appeal, the claims file was permanently transferred to the RO in New Orleans, Louisiana, which now has jurisdiction over the appeal.

In September 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in New Orleans, Louisiana.  A copy of the transcript is of record.  During the hearing, the VLJ granted a request for the record to be held open for 60 days, so that additional evidence could be submitted, however no additional evidence was received during that time frame.

The issue on appeal was previously before the Board in February 2014, and was remanded for further development, specifically including providing an addendum opinion from the VA examiner.  Although such examiner's opinion was obtained, as will be discussed below, this opinion was not adequate and additional remand is required.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

As discussed in the prior Board decision, the December 2009 VA examination opinion was inadequate because the examiner based his opinion solely on the absence of symptoms of tinnitus for several years after active duty service, despite the Veteran's competent lay assertions to the contrary.  In March 2014, a different examiner provided a supplemental opinion that the Veteran's tinnitus was not related to his active duty service due, in part, to the low probability for noise exposure in the Veteran's MOS.  However, despite his MOS, in the prior February 2014 decision the Board found that based on the facts in this case, the Veteran was exposed to "loud noise (acoustic trauma)" during his active duty service.  See February 2014 Board decision pg. 7.  Therefore, remand is again required for a supplemental VA examiner's opinion which considers both the Veteran's competent lay description of continuous symptomatology and his exposure to loud noise during his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the March 2014 opinion, if available, or to an equally as qualified medical professional.  Re-examination of the Veteran is not required unless needed by the examiner.  Consistent with the factual and medical history the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed tinnitus began during, or was otherwise caused by, his active duty service.

In answering this question, the examiner should specifically address the Veteran's in-service exposure to loud noise/acoustic trauma, as well as his competent assertions of continuous symptoms of tinnitus since separation from service.

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






